129 F.3d 124
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Francis CLEMENT, aka Frank Clement, Plaintiff,andDaniel RAGAN, Plaintiff,v.J. DILLARD, Correctional Counselor, Pelican Bay StatePrison;  T. Felker, Correctional Counselor,Pelican Bay State Prison;  K. Ater;Millspaugh, Counselor,Defendants-Appellees.
No. 96-15397.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Filed Oct. 23, 1997.

Appeal from the United States District Court for the Northern District of California Charles A. Legge, District Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Frank Clement appeals pro se the district court's summary judgment in favor of prison officials in Clement's 42 U.S.C. § 1983 action alleging his Fourteenth Amendment due process rights were violated when he was placed in administrative segregation.1  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the grant of summary judgment de novo, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.2


3
Clement contends that the district court erred in finding, under Sandin v. Conner, 115 S.Ct. 2293 (1995), that no liberty interest was implicated in his thirty-three day confinement in administrative segregation.  Even if Clement's confinement to administrative segregation implicated a liberty interest, however, Clement failed to show that he did not receive the due process required by the Fourteenth Amendment.  See Hewitt v. Helms, 459 U.S. 460, 476 (1983).  Accordingly, the district court properly granted defendants' motion for summary judgment.  See id.

AFFIRMED.3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The rules of this court require that a person appear either pro se or through an attorney.  See 28 U.S.C. § 1654.  Consequently, we decline to consider Clement's contentions regarding plaintiff Ragan.  See Storseth v. Spellman, 654 F.2d 1349, 1355 (9th Cir.1981)


2
 We may affirm the decision of the district court on any basis supported by the record.  See United States v. Washington, 969 F.2d 752, 755 (9th Cir.1992)


3
 We do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal